DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/27/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 10-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 3 “ a plurality of circuit boards configured to be attached and detached”  It is not clear if the plurality of boards are part of the ultrasound apparatus.  If the boards are detached, then they are no longer connected to the system.  Also, it is not understood which of these plurality of boards are being attached or detached.    Examiner interprets these are pluggable modules connected to the connecting board.  
Claim 1 line 4 recites “to determine a type and function…”  As in applicant specification and claims, the boards “sets” the transducer” to particular types and functions (see claim 1 lines 13-18).  There is no determination occurring.  Examiner interprets as ---sets a type and a function---.
Claim 1 line 4 recites “to determine a type and function…” .  As discussed in the applicant spec. as well as claims, the plurality  of circuit boards if, attached, does not set (determine) “a type and a function” but different types and functions.  Claim raises confusion as to whether a particular type /function is being set.
Claims 2-3, 7, 10-15 recite or encompass similar limitations and are rejected for same reasons as above.
Claim 1 also recites “simultaneously implemented” in line 11.  There is confusion as to how this is being implemented based on the other limitations, such as in lines 13-18.  In these lines, if first /second /third boards are attached, the transducer is claimed to be set to different functions.  If one function is set for the transducer, it is not clear how the other functions can be simultaneously set, using same transducer.   There is confusion as to how this is being implemented.  Examiner suggests amending to reciting that there  each of the plurality of output elements which can be set in multiple ways simultaneously, or single board is programmed to simultaneous perform diagnosis-therapy (Applicant spec. page 17).  
Claim 1 line 20 recites “configured to be separate”  it is not clear what is being meant.  It is not understood if this refers to the cards being in a detached state or if the cards are not coupled to the transducer / controller.   
Note: all the rejections that follow are in view of the discussed 112 (b) rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Littrup [US 20040030227 A1].
As per claim 1, Littrup teaches an ultrasonic apparatus (Littrup Fig 1, ¶0026, ultrasound system for diagnosis and therapy), comprising:
an ultrasound transducer including a plurality of ultrasound output elements (Littrup Fig 1 item 102, Littrup Fig 2A Fig 2B, ultrasound sensor array comprising ring transducer);
a plurality of circuit boards (Littrup Fig 3 plurality of circuit boards 304) configured to be attached and detached to a connecting board (“Each board may plug into an appropriately-configured backplane 308”  In view of 112 rejection this implies configured to be attached and detached to 308) connected to the ultrasound transducer (Littrup ¶0052 “The data acquisition and control system 104 includes one or more interface connections 302 between individual sensors or groups of sensors in the sensor system 102 and channel boards 304”) to determine a type and a function of ultrasound outputted from the ultrasound transducer (¶Littrup ¶0054 to ¶0055 “Each board may function independently of other channel boards in the system.. each board contains an FPGA which provides all of the real time control of timing, transmit, acquisition functions,” ¶0070, US energy delivery/monitoring using different transducers are different type or modes of operation); and
a controller configured to control a setting value of each of the plurality of ultrasound output elements (Littrup Fig 3, ¶0057 item 312),
wherein the connecting board is configured to electrically connect the plurality of circuit boards to the ultrasound transducer and the controller (Littrup Fig 3, ¶0052, backplane 308 coupling the boards 304 with controller 312),
wherein a plurality of types and functions of the ultrasound are selectively or simultaneously implemented using the plurality of circuit boards (Examiner chooses selectively. Littrup  ¶0054 “Each board may function independently of other channel boards in the system” ¶0065 “ Each channel board has its own transmit circuitry in order to avoid signal interconnections among the channel boards. Each board has an independent cable to its set of transducer acoustic elements.  Fig 8 items 804, 820 including multiple therapies are selectively performed),
wherein the plurality of circuit boards includes:
a first circuit board having a first circuit to set the ultrasound transducer to output high-intensity focused ultrasound (¶0071, ¶0077, ¶0078, implies HIFU, and circuit board  programmed to set this mode);
a second circuit board having a second circuit including a pulser to set the ultrasound transducer to output low-intensity focused ultrasound  (Littrup ¶0131 delivering focused, low amplitude ultrasound energy, implies circuit board programmed to set this mode.  As per applicant spec. page 11, lines 10-12 “An ultrasonic pulser transmitter transmits an electrical signal through the circuit to allow the ultrasonic transducer to generate an ultrasonic pulse”.  In Littrup, a pulser is inherent in 304 so as to drive the sensors via 302 as discussed in ¶0052 ); and
a third circuit board having a third circuit to set the ultrasound transducer to output ultrasound for imaging (Littrup ¶0131 imaging for ultrasound map, implies to set this mode, As per applicant spec. page 11, lines 10-12 “An ultrasonic pulser transmitter transmits an electrical signal through the circuit to allow the ultrasonic transducer to generate an ultrasonic pulse”.  In Littrup, a pulser is inherent in 304 so as to drive the sensors via 302 as discussed in ¶0052), and
wherein each of the plurality of circuit boards is configured to be separate from the ultrasound transducer and the controller (Littrup Fig 3, Fig 2, circuit boards 304 are sperate boards as transducers in sensors and controller 312, As per applicant spec. page 11, lines 10-12 “An ultrasonic pulser transmitter transmits an electrical signal through the circuit to allow the ultrasonic transducer to generate an ultrasonic pulse”.  In Littrup, a pulser is inherent in 304 so as to drive the sensors via 302 as discussed in ¶0052).
Littrup does not expressly recite a low noise amplifier included in third circuit board.  However, Littrup ¶0054, discloses signal conditioning features for circuit board.  Is same disclosure, ¶0035, Littrup further recites “…the receive signal conditioning path from the transducer element consists of a T/R switch, a low noise preamp….” Hence, Littrup suggests low noise amplifier for signal conditioning, included in ICs, and further  use of signal conditioning in the circuit boards.  Before the effective filing date of the invention it would have been an obvious modification to a person of ordinary skill in the art to use different teachings form Littrup so as to implement circuit boards as in Littrup.  The modification only requires assembling IC components on the circuit boards.  The motivation would be to ensure the received signals are conditioned and optimal for diagnosis. 
As per claim 2, Littrup further teaches wherein the setting value includes at least one of a frequency, a pulse repetitive frequency, a duty cycle, a time delay and an ultrasound output intensity of each of the plurality of ultrasound output elements (“Littrup ¶0052, “the channel boards 304 receive timing and control signals from a timing and control subsystem 30”, ¶0033 “The waveform is clocked out to a DAC at a clock rate and timing as determined by the programming of the system, ”, ¶0131 “therapeutics according to the present invention would span from sonoporation energy levels (i.e., within diagnostic power levels) to much higher power level embodiments”, implies frequency, duty cycle and power).
As per claim 7, Littrup further teaches wherein the ultrasonic apparatus further comprises a processor to sense the ultrasound for imaging having passed through the low noise amplifier through a sensor and process a sensed ultrasound for imaging into an image signal (Littrup ¶0131 “provides an ultrasound map” for diagnosis, ¶0135 “Computer processing also allows a subsequent monitoring … extremely fast processing could produce images ”, implies processor)
As per claim 10, Littrup further teaches  a storage to store different instructions corresponding to a type of the plurality of circuit boards (Littrup ¶0055 “The FPGA firmware is stored in flash memory on the board, or downloaded from the Compact PCI computer”, implies storage in the PCI).
As per claim 11, Littrup further teaches a non-transitory computer readable storage medium storing a computer program comprising instructions for controlling the ultrasonic apparatus to implement the plurality of types and functions of the ultrasound according to claim 1 (Littrup ¶0057 “he signals, programmed under control from the computer 312”).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Littrup as applied to claim2  above, and further in view of Kawagishi [US 20030092992 A1].
As per claim 3, Littrup teaches claim 2 as discussed above.  Littrup does not expressly teach wherein the controller is configured to adjust a position of a focal point to which the ultrasound is focused by setting the time delay of each of the plurality of ultrasound output elements.
Kawagishi, in similar field of ultrasound imaging, teaches adjusting a position of a focal point to which the ultrasound is focused by setting the time delay of each of the plurality of ultrasound output elements (Kawagishi ¶0040 “The time difference (delay time) is used to focus ultrasound waves generated from the plurality of vibration elements, and for deflecting the focused ultrasound waves. By changing the delay time, the ultrasound diagnostic system transforms a focal distance and a deflecting angle (transmission direction) of the focused ultrasound waves as needed.”).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Littrup by integrating focus control as in Kawagishi.  The motivation would be to transform a focal distance and a deflecting angle as needed is to image particular areas of interest.
Claims 12-13, 15 rejected under 35 U.S.C. 103 as being unpatentable over Littrup as applied to claim2  above, and further in view of  Roundhill [US 20020035328 A1]
As per claims 12-13, 15 have limitations similar to claim 1 and is rejected for same reasons over Littrup as discussed above.  
Littrup does not expressly teach wherein the connecting board has a slot to mount at least one of the plurality of circuit boards or wherein the connecting board has a plurality of slots to simultaneously mount more than one of the plurality of circuit boards.
Roundhill, in similar field of ultrasound imaging, teaches wherein the connecting board has a slot to mount at least one of the plurality of circuit boards or wherein the connecting board has a plurality of slots to simultaneously mount more than one of the plurality of circuit boards (Roundhill Fig 3, ¶0020).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Littrup by integrating card cage having backplane as in Roundhill.  The motivation would be to provide a mechanism for installing cards that can be easily installed and updated (Roundhill ¶0020-¶0021).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Littrup as applied to claim 1  above, and further in view of Aug [US 5023754 A].
As per claim 14, Littrup teaches claim 1 as discussed above.  Littrup does not expressly teach wherein the connecting board is configured to transmit and receive signals from two sides using terminals on the two sides of a substrate.
Aug in the filed of backplane assemblies two sided substrate (Aug Fig 3, Col 2 lines 42-44). 
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Littrup by integrating backplane as in Aug so as to increase the logic element density in a logic cage (Aug abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793